Citation Nr: 1104767	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-25 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a compensable rating for radiculopathy of the 
left lower extremity prior to July 19, 2007. 

2.  Entitlement to an increased evaluation for L5-S1 laminectomy 
with radiculopathy. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 




INTRODUCTION

The Veteran had active service December 1968 to July 1972.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from February 2005 and July 2006 rating decisions of the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), and a November 2007 rating decision of the 
St. Petersburg, Florida, RO.  The rating decisions denied an 
evaluation in excess of 10 percent under Diagnostic Codes 5010-
5237, status post laminectomy, and the November 2007 rating 
decision granted a 10 percent evaluation for radiculopathy of the 
left lower extremity under Diagnostic Code 8260 effective from 
July 19, 2007.

As is explained below, records exist that are currently 
outstanding and are necessary for a fair adjudication of this 
case.  However, in reviewing the records, the Board concludes 
that the evidence of record shows that a compensable rating is 
warranted for radiculopathy of the left lower extremity prior to 
July 19, 2007.  It is felt that the Veteran should not have to 
wait for the remand directives to be completed to benefit from 
the grant of benefits, and therefore, the separate issue of 
entitlement to a compensable rating for radiculopathy of the left 
lower extremity prior to July 19, 2007 was carved out from the 
appeal of his back disability.

The Veteran's claims file is now within the jurisdiction of the 
St. Petersburg, Florida, RO.

The Veteran previously requested a Travel Board hearing and a 
hearing was scheduled in July 2009.  However, the Veteran did not 
appear at the hearing, and has not requested that the hearing be 
rescheduled.  As such, his request for a hearing is considered 
withdrawn.  

The appeal for an increased evaluation for the Veteran's lower 
back disability is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.



FINDING OF FACT

Throughout the pendency of the appeal, including prior to July 
19, 2007, the Veteran's lumbar spine disability has been 
manifested by mild neurological impairment of the left lower 
extremity which may be evaluated separately from the evaluation 
assigned for lumbar disability under Diagnostic Codes 5010 and 
5237.


CONCLUSION OF LAW

The criteria for a 10 percent rating for radiculopathy of the 
left lower extremity were met as of the date the Veteran's claim 
was received.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5235-43, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to a higher evaluation 
for his service-connected lumbar disability.  Currently, the 
evaluation of that disability includes a 10 percent evaluation, 
in effect under Diagnostic Codes 5010-5237, and a 10 percent 
evaluation for radiculopathy of the left lower extremity in 
effect under Diagnostic Code 8260, since July 19, 2007.

Duties to notify and assist

Under the VCAA, VA has a duty to inform the Veteran of any 
information and medical or lay evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the Veteran is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The claimant is 
also entitled to notice of the criteria for assigning a 
disability rating and for assigning an effective date for an 
increased rating.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Duty to notify

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability.  

Previously, failure to provide pre-adjudicative notice of any of 
element necessary to substantiate the claim was presumed to 
create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  This requirement has recently been modified to reflect 
that the burden is on the claimant to show that prejudice 
resulted from a notice error, rather than on VA to rebut presumed 
prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009).

In this case, the duty to notify was satisfied by way of letters 
sent to the Veteran in December 2004, following the submission of 
a formal claim for increased benefits in November 2004.  The 2004 
letter was sent prior to the initial RO decision in this matter.  
In August 2007, another notice letter was provided to the 
Veteran.  This 2007 notice again informed the Veteran of the 
evidence required to substantiate the claims for increased 
evaluations, and informed the Veteran of the criteria for 
assigning disability ratings and effective dates.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Another 
notice was provided in May 2008.  Even though the Veteran was not 
provided with notice under Dingess (specifically, how effective 
dates are assigned) until after the initial adjudication of the 
claim for an increased rating, the claim was subsequently 
readjudicated in December 2008, after notices under Dingess were 
issued.  No prejudice has been alleged, and none is apparent from 
the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification followed 
by readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure a 
timing defect).

If any notice deficiency is present in this case, the Board finds 
that any prejudice due to an error in notice has been overcome in 
this case, because communications submitted by the claimant over 
the course of this appeal demonstrate that the claimant has 
actual knowledge of the evidence required to substantiate the 
increased evaluation claims at issue.  Based on the claimant's 
contentions as well as the communications provided to the 
claimant by VA, it is reasonable to expect that the claimant 
understands what was needed to prevail on his claim.  See 
Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009).

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content. 
Adequate notice was provided to the Veteran prior to the transfer 
and certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of a 
claim.  This duty includes assisting him in the procurement of 
service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

The Veteran has been afforded VA examinations of his back, and 
related to neurologic complaints, in 2004, 2005, and 2007.  VA 
and private clinical records have also been obtained.  

Since the issue addressed in this decision address only whether 
the Veteran is entitled to a compensable rating evaluation for 
left lower extremity radiculopathy prior to July 19, 2007, and is 
favorable to the Veteran, and because the evaluation assigned for 
radiculopathy is also addressed in the Remand, there is no 
prejudice to the Veteran from proceeding with the available 
evidence.  

The Board finds that all necessary development has been 
accomplished for the limited issue addressed in this decision, 
and therefore appellate review may proceed without prejudice to 
the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, neither the Veteran nor his representative has 
identified any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Law and regulations, claims for increased evaluation

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries incurred 
or aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1 (2010).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision, therefore, is undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

It is the responsibility of the rating specialist to interpret 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010).  Consideration of 
factors wholly outside the rating criteria constitutes error as a 
matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  
Evaluation of disabilities based upon manifestations not 
resulting from service-connected disease or injury and the 
pyramiding of ratings for the same disability under various 
diagnoses are prohibited.  38 C.F.R. § 4.14 (2010).

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  As a layperson the Veteran is only competent to report 
observable symptoms, but not the clinical findings which are 
applied to VA's Rating Schedule.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007.

Evaluation of neurologic manifestations of lumbar disability

The Veteran seeks an increased evaluation for a spine disability.  
Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for Diagnostic 
Codes (DCs) 5235 to 5243, unless evaluated under DC 5243 using 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

Intervertebral disc syndrome (preoperatively or postoperatively) 
is to be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined under Sec. 4.25.  The rating 
formula specifies that any associated objective neurologic 
abnormalities including, but not limited to, bowel or bladder 
impairment, are to be rated separately from orthopedic 
manifestations, under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, DCs 5235 to 5243, Note (1).

In this case, as noted below, the manifestations of lumbar 
disability related to range of motion are addressed in the 
Remand, below.  The portion of the claim for an increased rating 
related to neurologic manifestations may, however, be reviewed 
separately without prejudice to the Veteran.

Diagnostic Code 8520 provides the rating criteria for paralysis 
of the sciatic nerve, and therefore neuritis and neuralgia of 
that nerve.  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the knee, 
and flexion of the knee weakened or (very rarely) lost.  
Disability ratings of 10 percent, 20 percent and 40 percent are 
assignable for incomplete paralysis of the sciatic nerve which is 
mild, moderate or moderately severe in degree, respectively.  A 
60 percent rating is warranted for severe incomplete paralysis 
with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520.  The 
provisions of DC 8620 refer to neuritis of the sciatic nerve, and 
DC 8720 refers to neuralgia of the sciatic nerve.

When the involvement is only sensory, the rating should be for 
the mild, or at most, the moderate degree.  In rating peripheral 
nerve disability, neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating to be assigned for neuritis not 
characterized by organic changes referred to in this section will 
be that for moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 
C.F.R. § 4.124a, disability from neurological disorders is rated 
from 10 to 100 percent in proportion to the impairment of motor, 
sensory, or mental function.

With partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with mild, 
moderate, severe, or complete paralysis of the peripheral nerves.  
The term incomplete paralysis indicates a degree of lost or 
impaired function substantially less than the type of picture for 
complete paralysis given with each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration.

Facts

The Veteran sought an increased evaluation for his service-
connected back disability, characterized as status post L5-S1 
laminectomy, with radiculopathy, in November 2004.  At that time, 
a 10 percent evaluation was in effect, under Diagnostic Codes 
5010 and 5237.

In December 2004, the Veteran sought emergency treatment for 
relief of back pain.  He denied bowel or bladder problems since 
the surgery, but reported that he numbness of the left big toe 
and second digit, left foot.  Evaluation of motor function of the 
left lower extremity was 4/5.  The examiner assigned a diagnosis 
of status post laminectomy and radiculopathy, left lower 
extremity.  

In February 2005, the Veteran reported increased paravertebral 
discomfort.  The report of VA examination in April 2005 discloses 
that the Veteran complained of a recent increase in pain due to 
injury at work.  The Veteran reported that he was unable to work 
as a phlebotomist; apparently, he was continuing to work as a 
mental health counselor.  There was mild weakness in the left 
lower extremity, which the examiner described as 4+, when 
evaluated on a scale from 1 to 5 for normal strength.  The 
assigned diagnosis was intervertebral disc disease with post-
surgical fibrosis and left-sided radiculitis.  

An MRI conducted in March 2005 disclosed degenerative changes of 
the lumbar spine, mild canal stenosis at L3-L4, a broad disc 
bulge at L4-L5, a broad disc bulge at L5-S1, and canal stenosis, 
moderate at L5-S1, moderately severe at L4-L5.  There was 
moderate impingement on the lateral L5 nerve root.  An MRI 
conducted in 2007 disclosed "considerable displacement" of the 
S1 nerve root on the left side, in addition to the findings noted 
in 2005.

At a VA examination in August 2007, the Veteran reported pain in 
his left buttock that radiated down his left lower extremity, and 
was precipitated by bending or walking.  The Veteran had pain 
with walking for than 50 yards.  There was flattening of the 
lumbar lordosis.  There was no spasm.  There was muscle pain and 
tenderness with motion.  On the left, hip flexion and extension, 
knee extension, ankle dorsiflexion, and ankle plantar flexion 
were diminished to 3/5 (active motion against gravity).  

Based on this examination, the RO assigned a separate, 10 
percent, compensable evaluation for left lower extremity 
radiculopathy, from July 19, 2007, because the Veteran submitted 
a statement which was received on that date requesting an 
increased evaluation for his service-connected disabilities.   

While the rating decision indicated that the grant was as of the 
date of receipt of the Veteran's claim, this statement is not 
accurate.

38 C.F.R. § 3.400(h) provides that when a rating decision is not 
final prior to the receipt of an application for reconsideration 
or to reopen, the effective date is the date from which benefits 
would have been payable if the former decision had been 
favorable.

In this case, the Veteran's claim for an increased rating for his 
back was initially received on November 23, 2004.  The claim was 
denied by a February 2005 rating decision.  However, in March 
2005, a motion for reconsideration was received from the Veteran.  
As such, the denial had not become final.  The RO reconsidered 
the Veteran's claim in July 2006, and the Veteran then filed a 
notice of disagreement with that decision in December 2006.  As 
such, the Veteran's claim never became final and therefore it was 
pending from November 2004 at the time the rating decision was 
issued granting the separate 10 percent rating for radiculopathy 
of the left lower extremity.

Analysis

The report of the December 2004 VA evaluation, which reflects 
that the Veteran objectively had less strength in the left lower 
extremity than in the right, which establishes a limited area of 
numbness (big toe and second toe), and which the diagnosed the 
Veteran with radiculopathy establishes that the Veteran was 
entitled to a 10 percent evaluation for neurologic impairment of 
the left lower extremity at the time of that evaluation  (which 
was the first medical evidence received after the Veteran's claim 
for an increase was received).  Criteria for a rating in excess 
of 10 percent were not however shown, as the evaluation that 
motor strength was 4/5.  

The findings that were made at the Veteran's April 2005 
examination, confirm that a 10 percent rating is warranted, as 
the examination report contains findings which are essentially 
equivalent to the December 2004 outpatient emergency department 
evaluation.  The VA examination noted sciatica type pain in the 
left lower extremity, but there were no bowel or bladder 
complaints and sensory, motor and reflex testing was only 
slightly diminished.  As such, the evidence does not show 
moderate incomplete paralysis of the sciatic nerve.

The report of the August 2007 VA examination continues to 
disclose left lower extremity neurologic symptoms.  

Thus, the facts support a finding that the Veteran is entitled to 
a separate 10 percent evaluation as of the date his claim was 
received in November 2004 for left lower extremity neurologic 
residuals.  


ORDER

A 10 percent rating for radiculopathy of the left lower 
extremity, effective November 23, 2004, is granted, subject to 
the laws and regulations governing the award of monetary 
benefits; the appeal is granted to this extent only.


REMAND

The evidence which must be associated with the claims file before 
the Board may complete appellate review as to the claim for an 
increased evaluation for lumbar disability, status post 
laminectomy, is incomplete.

The record reflects that the Veteran applied for benefits from 
the Social Security Administration (SSA) during the pendency of 
this appeal.  A May 2006 pre-hearing brief submitted to SSA by 
the Veteran's representative before SSA is associated with the 
claims files, and this document reflects that there are 
additional relevant documents and SSA records which VA must 
attempt to obtain.  SSA records, including a copy of the SSA 
determination and clinical and other records underlying that 
determination, must be sought.  

The Veteran's representative notes that at the August 2007 VA 
examination, the Veteran manifested flattening of the lumbar 
lordosis, although curvature of the lumbar spine was normal on VA 
examination in 2004.  In response to the question in the 
examination worksheet asking if there was muscle spasm, localized 
tenderness, or guarding severe enough to be responsible for 
abnormal gait or abnormal spinal contour, the examiner answered 
in the negative.  However, the examiner did not indicate what was 
causing the flattening of the lumbar contour.  The examiner 
stated that there was muscle spasm of the lumbar area.  The Board 
notes that lumbar muscle spasm and tenderness, but not abnormal 
curvature of the lumbar spine, were noted by examiners and 
providers prior to the August 2007 VA examination.  The examiner 
did not indicate the cause of the Veteran's flattened lumbar 
lordosis at the time of the August 2007 VA examination.  The 
record reveals that no provider has offered an explanation for 
the flattening of the lumbar lordosis other than the Veteran's 
service-connected lumbar disability.  The Board agrees with the 
contention of the Veteran's representative that further 
development of the medical evidence is required.  

Additionally, at the August 2007 VA examination, the examiner 
noted that the Veteran's left knee extension strength was 2/5 
(active movement against gravity eliminated) on the left.  The 
Board notes that the examiner who conducted the August 2007 VA 
examination found that the Veteran's left knee extension was 
limited to 10 degrees when sitting, but was full on standing.  
The Board notes that the Veteran has been granted service 
connection for left knee disability, status post meniscectomy, 
and a 20 percent evaluation is in effect for left knee 
disability.  Additional medical development is required to 
determine whether the diminished strength for left knee extension 
is related to left lower extremity neurologic impairment or is 
part of the service-connected left knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA clinical records from 
July 2007.  No record which is already associated 
with the claims file need be associated with the 
claims file again.    

2.  Afford the Veteran an opportunity to identify 
relevant private treatment records which have not 
yet been obtained or which reflect relevant non-
VA treatment; and to submit any employment 
clinical records, records of time lost from work 
and the reasons for time loss, or alternative 
types of records which demonstrate the severity 
of his lumbar disability during the appeal 
period.  

3.  Request records of applications by the 
Veteran for SSA benefits since December 2004, a 
copy of each SSA decision regarding benefits for 
the Veteran since December 2004, to include 
whether benefits were awarded or denied, and 
request clinical records underlying the SSA 
decision.  

4.  Thereafter, afford the Veteran a VA 
examination to determine the nature and severity 
of his lumbar disability and any related 
neurologic disability.  The claims folder and a 
copy of this Remand should be made available to 
each examiner for review in connection with each 
examination; a complete rationale should be 
provided for any opinion expressed.  The examiner 
should specifically:

(a)  Conduct complete range of motion studies.  
For each plane of motion of the lumbar spine, 
describe the Veteran's motion, in degrees.  
Describe where in the range of motion the Veteran 
reports or evidences pain.  Discuss the presence 
or absence of any weakened movement, including 
weakened movement against varying resistance, 
excess fatigability with use, incoordination, 
painful motion, pain with use, and provide an 
opinion as to how these factors result in any 
limitation of motion.
      
(b)  If the Veteran describes flare-ups of pain, 
offer an opinion as to whether there would be 
additional limits on functional ability during 
flare-ups, and if feasible, express this in terms 
of additional degrees of limitation of motion 
during the flare-ups.
      
(c)  Determine whether the Veteran's back 
disability causes muscle spasm or guarding that 
is severe enough to result in an abnormal gait or 
abnormal spinal contour (such as scoliosis, 
reversed lordosis or abnormal kyphosis); in doing 
so, the examiner should address the flattening of 
the lumbar lordosis that was noted in the 
Veteran's last VA examination and indicate 
whether this should be considered an abnormal 
spinal contour and if so whether it is at least 
as likely as not (50 percent or greater) that the 
lordosis was caused by muscle spasm or guarding 
resulting from the Veteran's service connected 
back disability.  
      
(d)  Determine whether the Veteran has 
experienced any incapacitating episodes of 
intervertebral disc syndrome during the course of 
his appeal that have required bed rest prescribed 
by a doctor. 
      
(e)  Describe any neurologic manifestations of 
the Veteran's lumbar disability, to include 
radiculopathy of the left lower extremity.  
Additionally, provide an opinion as to whether 
the Veteran has loss of any motion of the left 
knee, to include active extension, as a result of 
lumbar spine disability with radiculopathy, as 
opposed to resulting from his service connected 
knee disability.  Provide opinion as to whether 
the Veteran's lumbar disability, post 
laminectomy, results in radiculopathy or other 
neurologic abnormality of any extremity other 
than the left lower extremity.   
      
5.  Then readjudicate the appeal.  If the claims 
remain denied, provide the Veteran and his 
representative with a supplemental statement of 
the case and allow an appropriate time for 
response. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


